PER CURIAM.
We grant this petition for habeas corpus and grant belated appeal regarding the legality of Petitioner’s twenty-year sentence on a second degree felony.
We treat Respondent’s response as an answer brief and reverse Petitioner’s sentence on the charge of attempted armed robbery. As to all other issues raised, the petition is denied. Wé are remanding this ease to modify the sentence on attempted armed robbery to fifteen years. It shall not be necessary to conduct a re-sentencing hearing.
STONE, KLEIN and PARIENTE, JJ., concur.